Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:

The Applicant’s arguments and amendments are persuasive to overcome the rejections under 35 U.S.C. § 103 in the Non-Final Office Action of May 11, 2021. Specifically, claims 11-18 and 21-29 are novel and non-obvious, since the closest prior art of reference (i.e. Hart et al. (US 20140248596) in view of Sakezles (US 20140302474) does not teach the feature limitations of “at least one artificial tissue structure connected and suspended within the lumen, the at least one artificial tissue structure comprising a plurality of simulated vasculature configured to connect and suspend the at least one artificial tissue within the lumen, at least one of the plurality of simulated vasculature having a free end extending through a first aperture of the plurality of apertures and out through a second aperture next to the first aperture.” Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 11-18 and 21-29 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715